                 Case 2:18-cr-00315-RAJ Document 259 Filed 03/26/21 Page 1 of 1



                                                    THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                      )   No. CR18-315-RAJ
                                                    )
 9                   Plaintiff,                     )
                                                    )   ORDER GRANTING MOTION TO
10          v.                                      )   SEAL DEFENDANT’S REPLY
                                                    )   REGARDING THE MOTION TO
11   GIZACHEW WONDIE,                               )   DISMISS FOR DISCOVERY
                                                    )   VIOLATIONS
12                   Defendant.                     )
                                                    )
13
            This matter comes before the Court on the motion of Defendant Gizachew Wondie
14
     to file Defendant’s Reply Regarding the Motion to Dismiss for Discovery Violations and
15
     its accompanying exhibit under seal. The Court has considered the motion and records in
16
     this case, and finds there are compelling reasons to seal the motion and exhibit.
17
            IT IS ORDERED that Defendant’s Motion to Seal (Dkt. # 254) is GRANTED.
18
     Defendant’s Reply Regarding the Motion to Dismiss for Discovery Violations and its
19
     exhibit shall remain under seal.
20
            DATED this 26th day of March, 2021.
21
22
23
                                                         A
                                                         The Honorable Richard A. Jones
24                                                       United States District Judge

25
26

      ORDER TO SEAL REPLY REGARDING                                FEDERAL PUBLIC DEFENDER
      THE MOTION TO DISMISS FOR                                       1601 Fifth Avenue, Suite 700
      DISCOVERY VIOLATIONS                                              Seattle, Washington 98101
      (United States v. Wondie, No. CR18-315-RAJ)                                  (206) 553-1100
